Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This action is in response to applicant’s amendment received 6/2/2022.
All matters of form have been remedied and applicant’s amendment now places the application in condition for allowance over the prior art of record.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to claim 1, a novel method for making a two-part wrist watch strap of felt material.  In view of the written opinion for PCT/IB2018/059861 and further in view of US 4,849,145 to Hirsch and US 2014/0227517 to De La Lama Gomez, the invention is determined novel.  The written opinion discloses the inventive step of shaping a watch strap cut from felt material and made specific for a watch body.  Hirsch and De La Lama Gomez disclose further disclose saturating, i.e. impregnating, a fibrous, felt material with a resin.  Neither of the references above disclose the step of drilling a transversal passage into the strap for fixing the strap to a watch body and therefore claim 1 appears to be allowable over the prior art of record.
The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

6/11/2022